Citation Nr: 0725819	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, evaluated as 20 percent disabling, prior to 
January 16, 2007.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, evaluated as 40 percent disabling, from January 
16, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from November 1966 until 
October 1969.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.

In November 2002, the appellant testified during a central 
office hearing in Washington, DC before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record. 

This matter was previously before the Board in June 2004 and 
in December 2006 and was remanded on both occasions for 
further development.


FINDINGS OF FACT

1.  Prior to January 16, 2007, the veteran's bilateral 
hearing loss disability has been clinically shown to be 
manifested by no worse than Level II hearing in the right ear 
and Level VI in the left ear.

2.  From January 16, 2007, the veteran's bilateral hearing 
loss disability has been clinically shown to be manifested by 
no worse than Level VII hearing in the right ear and Level 
VII in the left ear.




CONCLUSIONS OF LAW

1.  Prior to January 16, 2007, the criteria for an evaluation 
in excess of 20 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2006).

2.  From January 16, 2007, the criteria for an evaluation in 
excess of 40 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of May 2005 and December 2006 letters from VA to the 
appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
requested to submit any relevant evidence in his possession 
to VA.  The December 2006 letter also informed the veteran as 
to the law pertaining to disability rating and effective date 
as the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and supplemental 
statements of the case were provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Central Office hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  VA audiologic 
examinations have been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating hearing loss 

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In a statement received in April 2001, the veteran asserted 
that an increased evaluation is warranted for his service-
connected bilateral hearing loss disability.  As the 
veteran's claim was received by VA in April 2001, the rating 
period on appeal is from April 2000, one year prior to the 
date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2006).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2006) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

I.  Increased rating- prior to January 16, 2007

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted in July 2001.  The 
July 2001 examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
40
75
75
75
LEFT
70
65
75
85

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
66.25 decibels.  His puretone threshold average for the left 
ear was recorded as 73.75 decibels.  His speech recognition 
ability was 92 percent for the right ear and 92 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described by the VA audiologist as having measurable 
mild to moderately-severe hearing loss to pure tones as well 
as decreased speech recognition in both ears.   

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86 (2006).  The provisions of section § 4.86(a) 
apply to the veteran's left ear in this claim.  

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned 20 percent evaluation at this time.  The 
veteran's right ear manifests an average puretone threshold 
of no greater than 66.25 decibels, and no less than 92 
percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's right ear hearing loss 
to be Level II impairment.  Moreover, considering that the 
veteran's left ear manifests an average puretone threshold of 
73.75 decibels, and 92 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
left ear hearing loss to be that of Level II impairment.  
However, under the provisions of 38 C.F.R. § 4.86, reference 
to Table VIa, shows the veteran's left ear hearing loss to be 
that of Level VI impairment, which is more favorable to the 
veteran.  Applying the most favorable results to Table VII, 
the veteran's disability evaluation is shown to be 10 percent 
disabling.  

At this time, the Board notes that the 20 percent disability 
evaluation assigned for the veteran's bilateral hearing loss 
disability, prior to January 16, 2007, is a protected rating 
as it has been in effect for more than 20 years.  In this 
regard, any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2006).

The veteran also submitted private audiological evaluations 
dated in July 2001 and in October 2002.  However, these 
audiological reports contain uninterpreted results of the 
veteran's pure tone threshold evaluations.  The Board notes 
that it is precluded from interpreting pure tone threshold 
results in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (finding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).

In conclusion, the 20 percent protected evaluation assigned 
prior to January 16, 2007, for the veteran's bilateral 
sensorineural hearing loss accurately reflects his disability 
picture and a higher rating is not appropriate.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Increased rating- from January 16, 2007

The pertinent competent clinical evidence of record consists 
of a VA audiological examination conducted in January 2007.  
The January 2007 examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
65
75
75
75
LEFT
70
65
70
75

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
72.5 decibels.  His puretone threshold average for the left 
ear was recorded as 70 decibels.  His speech recognition 
ability was 60 percent for the right ear and 60 percent for 
the left ear using the Maryland CNC speech recognition test.  
He was described by the VA audiologist as having mild sloping 
to severe sensorineural hearing loss on the left and a mild 
sloping to profound sensorineural hearing loss on the right 
with poor speech recognition bilaterally.  

The Board notes that it has considered the provisions of 38 
C.F.R. § 4.86 (2006).  The provisions of section § 4.86(a) do 
apply to the each of the veteran's ears in this part of the 
analysis.  However, they do not serve as a basis for a rating 
higher than the one presently assigned using 38 C.F.R. 
§ 4.85.

Applying the above audiological findings to the rating 
criteria for hearing impairment, the Board concludes that 
there is no basis for a rating assignment in excess of the 
currently assigned 40 percent evaluation at this time.  The 
veteran's right ear manifests an average puretone threshold 
of no greater than 72.5 decibels, and no less than 60 percent 
speech discrimination.  Reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's right ear hearing loss to be Level 
VII impairment.  Moreover, considering that the veteran's 
left ear manifests an average puretone threshold of 70 
decibels, and 60 percent speech discrimination, reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's left ear 
hearing loss to be that of Level VII impairment.  Applying 
these results to Table VII, the veteran's disability 
evaluation is shown to be 40 percent disabling.  

The Board acknowledges the veteran's statements that his he 
has trouble understanding what others say or listening to the 
television or radio.  The Board notes that the veteran and 
other persons can attest to factual matters of which they 
have first-hand knowledge, e.g., experiencing pain in service 
and witnessing events.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) and (2) (2006).

In conclusion, the 40 percent evaluation assigned from 
January 16, 2007, for the veteran's bilateral sensorineural 
hearing loss accurately reflects his disability picture and a 
higher rating is not appropriate throughout this rating 
period.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Prior to January 16, 2007, entitlement to a rating in excess 
of 20 percent for bilateral hearing loss is denied.

From January 16, 2007, entitlement to a rating in excess of 
40 percent for bilateral hearing loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


